Exhibit 10.1

 

December 18, 2008

 

By Electronic Mail and Overnight Courier

 

Channell Commercial Corporation
Channell Commercial Canada Inc.
26040 Ynez Road

Temecula, California  92589-9022

Attention:  Michael L. Perica, Corporate Treasurer

 

Dear Ladies and Gentlemen:

 

This letter agreement, is entered into by and among Channell Commercial
Corporation, a Delaware corporation (“Domestic Borrower”), Channell Commercial
Canada Inc., an Ontario corporation (“Canadian Borrower” and, together with
Domestic Borrower, “Borrowers”), Bushman Water Harvesting Corporation, a
Delaware corporation, Bushman Water Harvesting Inc., an Ontario corporation,
Channell Limited, Channell Commercial Europe Limited, A.C. Egerton (Holdings)
Limited,  Bank of America, N.A., as sole Domestic Lender and Administrative
Agent (“Administrative Agent”), and Bank of America, N.A., as sole Canadian
Lender and Canadian Agent (“Canadian Agent” and, together with Administrative
Agent, “Agents”), with reference to the Amended and Restated Loan and Security
Agreement dated as of July 30, 2007, between Borrowers, the Lenders referred to
therein, and Agent (as heretofore amended, the “Loan Agreement”).  Capitalized
terms used in this letter are used with the meaning set forth those terms in the
Loan Agreement.

 

As of the date of this letter, you acknowledge that you are in default of your
obligations under the Loan Agreement as a result of your failure to (a) maintain
minimum Aggregate Availability of $1,000,000, as required by Section 8.2.18 of
the Loan Agreement and (b) reduce the Domestic Revolving Credit Exposure to an
amount equal to or less than the Aggregate Borrowing Base, as required by
Section 10.1.1 of the Loan Agreement.

 

As of yesterday afternoon (and in addition to term debt in an aggregate
principal amount of $3,650,792.03), the aggregate outstanding principal amount
of the Domestic Revolving Credit Exposure and the Canadian Revolving Credit
Exposure was $4,132,684.63 and the Aggregate Borrowing Base (after deduction of
letter of credit reserves) is $3,845,143.95 resulting in an Overadvance of
$287,540.68.  You have indicated that this Overadvance will grow to
approximately $600,000 to $800,000 today. You acknowledge that we have no
obligation to

 

1

--------------------------------------------------------------------------------


 

make further Loans or Domestic Letters of Credit available to you as a
consequence of these conditions.  You further acknowledge that the current
outstanding Loans and other Obligations are payable pursuant to the terms of the
Loan Agreement without counterclaim, deduction or offset.

 

In order to induce us to make additional Loans and Domestic Letters of Credit
available, you agree:

 

(a)                                  to cause Jacqueline M. Channell, as an
individual and as Jacqueline M. Channell, Trustee of the Survivor’s Trust
created under the Channel Family Trust, established UTA dated June 29, 1990, as
amended (the “Trust”) to deliver to us no later than December 19, 2008, (i) a
duly executed limited guaranty of the obligations under the Loan Agreement in
the principal amount of $2,000,000, in the form of Exhibit A, and (ii) a
certificate of the Trust duly executed by Jacqueline M Channell, in a form
satisfactory to us, which shall have attached to it (A) the trust agreement of
the Trust and (B) the 2007 personal tax returns of Jacqueline M. Channell,
demonstrating a financial position which is acceptable to us.

 

(b)                                 commencing with February 1, 2009, to provide
Administrative Agent with a weekly Borrowing Base Certificate as of the last day
of each week, no later than the first day of following week, along with such
supporting materials as Administrative Agent shall reasonably request,
including, without limitation, roll forwards of accounts receivables, updated
inventory balances, and updated loan balances (such reporting is referred to
herein as the “Weekly Reporting”).

 

(c)                                  that so long as Aggregate Availability
remains below $1,000,000, the Overadvance remains outstanding, or any other
Default or Event of Default is continuing, notwithstanding the provisions of the
Loan Agreement to the contrary, the Applicable Margin with respect to the
outstanding Obligations shall be as follows:

 

Domestic Base
Rate Loans
(Revolving)

 

Domestic Base Rate
Loans (Term and
Cap Ex)

 

Domestic
LIBOR Loans
(Revolving)

 

Domestic LIBOR
Loans (Term and
Cap Ex)

 

Canadian
Revolving
Credit Loans

 

Unused
Line Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

1.75

%

1.75

%

3.50

%

3.50

%

3.75

%

0.50

%

 

Notwithstanding the foregoing, upon notice to Borrowers and the other Lenders,
Agents, in their sole discretion, may lower the Applicable Margin during the
Forbearance Period (as defined below) to the levels existing immediately prior
to the effectiveness of this letter.

 

(d)                                 during the Forbearance Period (as defined
below), as of the last day of each calendar month, EBITDA for the period since
January 1, 2008 shall be no less than amount set forth below opposite the
applicable test date:

 

2

--------------------------------------------------------------------------------


 

Test Date

 

Minimum Amount

 

 

 

 

 

January 31, 2009

 

$

-448,000

 

 

 

 

 

 

February 28, 2009

 

$

-150,000

 

 

 

 

 

 

March 31, 2009

 

$

600,000

 

 

 

 

 

 

April 30, 2009

 

$

1,146,000

 

 

 

 

 

 

May 31, 2009

 

$

1,837,000

 

 

 

 

 

 

June 30, 2009

 

$

2,759,000

 

 

 

 

 

 

July 31, 2009

 

$

3,715,000

 

 

 

 

 

 

August 31, 2009

 

$

4,518,000

 

 

 

 

 

 

September 30, 2009

 

$

5,179,000

 

 

For purposes of this covenant only, the amount of any losses due to bulk
inventory sales may, at the sole discretion of the Agents, be added to EBITDA,
provided that (i) such bulk inventory sales were consented to by the
Administrative Agent and (ii) such losses were deducted in calculating
Consolidated net income.

 

Additionally, Borrowers shall provide a calculation of EBITDA for such test
dates along with the monthly reporting required pursuant to Section 8.1.3(b) of
the Loan Agreement.

 

(e)                                  that so long as Aggregate Availability
remains below $1,000,000, the Overadvance remains outstanding, or any other
Default or Event of Default is continuing, notwithstanding the provisions of the
Loan Agreement to the contrary, the availability of the Domestic Cap Ex Loans
shall be suspended.

 

(f)                                    that Borrowers’ failure to satisfy any of
the covenants and agreements described herein, including, without limitation,
the failure to deliver the items described in clause (a) and (b) above, shall
constitute an Event of Default under the Loan Agreement.

 

In consideration of the foregoing, through September 30, 2009 (the “Forbearance
Period”), we will forbear from exercising remedies under the Loan Agreement by
reason of the Default and Events of Default described in this letter (but not
additional Defaults or Events of Default) and we will permit an Overadvance of
up to $2,000,000 to exist, provided that until such time as the Weekly Reporting
is received, such permitted Overadvance shall not exceed $1,500,000.  We reserve
the right to terminate our forbearance should additional Defaults or Events of
Default, including, without limitation, any Default or Event of Default
hereunder, occur or become known to us following the date of this letter.

 

We have agreed with you that if the Trust either (i) provides Domestic Borrower
with cash loans in the amount of $2,000,000 which are on terms which are
acceptable to us and which are in any event fully subordinated to the
obligations under the Loan Agreement, or (ii) provides us with a lien upon real
estate or other collateral which is solely acceptable to us (and having an
unencumbered value which provides equivalent credit support of the obligations
under the Loan Agreement (i.e., after a discount to the value determined by us,
provides at least $2,000,000 of credit support)), then we shall release the
guarantee issued by the Trust unless additional Defaults or Events of Default
have occurred under the Loan Agreement.

 

[Remainder of this page intentionally blank – Signatures follow]

 

3

--------------------------------------------------------------------------------


 

If you are in agreement with us concerning the foregoing, please sign this
letter in the space provided below.

 

Sincerely,

 

BANK OF AMERICA, N.A.,
as sole Domestic Lender and Administrative Agent

 

 

By:

/s/ Carlos Gil

 

 

 

 

 

Carlos Gil, Vice President

 

 

 

BANK OF AMERICA, N.A., CANADA BRANCH,

 

as sole Canadian Lender and Canadian Agent

 

 

 

By:

/s/ Medina Sales De Andrade

 

Name: Medina Sales De Andrade

 

Title: Vice President

 

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

CHANNELL COMMERCIAL
CORPORATION,

CHANNELL LIMITED

a Delaware corporation

By:

/s/ William H. Channell, Jr.

 

Name: William H. Channell, Jr.

By:

/s/ William H. Channell, Jr.

 

Title: Chief Executive Officer

Name: William H. Channell, Jr.

 

Title: Chief Executive Officer

By:

/s/ G J O’Connor

 

Name: G J O’Connor

 

Title: Director

 

 

CHANNELL COMMERCIAL CANADA

CHANNELL COMMERCIAL EUROPE

INC.,
an Ontario corporation

LIMITED

 

By:

/s/ William H. Channell, Jr.

By:

/s/ William H. Channell, Jr.

 

Name: William H. Channell, Jr.

Name: William H. Channell, Jr.

Title: Chief Executive Officer

Title: Chief Executive Officer

 

 

By:

/s/ G J O’Connor

 

Name: G J O’Connor

 

Title: Director

 

 

BUSHMAN WATER HARVESTING
CORPORATION,

A.C. EGERTON (HOLDINGS) LIMITED

a Delaware corporation

By:

/s/ William H. Channell, Jr.

 

Name: William H. Channell, Jr.

By:

/s/ William H. Channell, Jr.

 

Title: Chief Executive Officer

Name: William H. Channell, Jr.

 

Title: Chief Executive Officer

By:

/s/ G J O’Connor

 

Name: G J O’Connor

 

Title: Director

 

 

BUSHMAN WATER HARVESTING INC.,
an Ontario corporation

 

 

 

By:

/s/ William H. Channell, Jr.

 

 

Name: William H. Channell, Jr.

 

Title: Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------